Citation Nr: 9907136	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  96-27 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to service connection for reflux esophagitis.  

3.  Entitlement to service connection for mitral valve 
prolapse.  

4.  Entitlement to service connection for asthma.  

5.  Entitlement to service connection for photophobia.  

6.  Entitlement to service connection for high blood sugar.  

7.  Entitlement to a compensable disability evaluation for 
bilateral hearing loss disability.  

8.  Entitlement to a compensable disability evaluation for a 
lumbosacral disability including a left ileum sclerotic 
density.  

9.  Entitlement to a compensable disability evaluation for 
sleep apnea.  

10.  Entitlement to a compensable disability evaluation for 
chronic bronchitis.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1972 and active duty from January 1980 to April 1995.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision of the Montgomery, 
Alabama, Regional Office (RO) which, in pertinent part, 
established service connection for bilateral hearing loss 
disability, a lumbosacral disability including a left ileum 
sclerotic density, sleep apnea, and chronic bronchitis; 
assigned noncompensable evaluations for those disabilities; 
determined that the veteran had not submitted well-grounded 
claims for service connection for a left shoulder disorder, 
reflux esophagitis, mitral valve prolapse, asthma, 
photophobia, and high blood sugar; and denied those claims.  


REMAND

In a December 1998 written statement, an American Legion 
national representative advances that the veteran's May 1995 
Appointment of Veteran's Service Organization as Claimant's 
Representative (VA Form 21-22) is improper inasmuch as it 
attempts to designate multiple organizations as the veteran's 
accredited representative and should not have been accepted 
by the RO.  The American Legion representative requests that 
the veteran's claims be remanded to the RO in order to allow 
the veteran to designate a single organization to be his 
accredited representative.  
The Board observes that the veteran's Appointment of Veterans 
Service Organization as Claimant's Representative (VA Form 
21-22) is ambiguous as it appears to designate both the 
American Legion and the Alabama State Department of Veterans 
Affairs as his accredited representative.  Accordingly, this 
case is REMANDED for the following action:

The RO should contact the veteran and 
request that he designate a single 
organization as his accredited 
representative, if he still desires to be 
represented.  If an accredited 
representative is designated, the RO 
should then forward the claims file to 
the accredited representative for 
preparation of written argument on the 
veteran's behalf.  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due procss of law.  No inference should be drawn 
from it 


regarding the final disposition of the veteran's claims.  



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  

- 4 -


